                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                      CASE NO.: 2:19-cr-137-FtM-38MRM

BENJAMIN LOPEZ-DOMINGUEZ



                                           ORDER 1

       Before the Court is the United States Magistrate Judge’s Report and

Recommendation. (Doc. 19). The Magistrate Judge recommends the Court accept

Defendant’s guilty plea and adjudicate Defendant guilty. The parties have waived the

fourteen-day objection period. (Doc. 14; Doc. 16). After examining the file independently,

and upon considering the Magistrate Judge’s findings and recommendations, the Court

accepts and adopts the Report and Recommendation.

       Accordingly, it is ORDERED:

       (1) The Report and Recommendation (Doc. 19) is ACCEPTED and ADOPTED,

           and the findings incorporated herein.

       (2) Defendant’s plea of guilty is ACCEPTED and Defendant is ADJUDICATED

           GUILTY as to Count One of the Indictment.




1 Disclaimer:  Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites.    The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user
to some other site does not affect the opinion of the Court.
      (3) The sentencing hearing is set for January 20, 2020 at 9:30 AM.

      DONE AND ORDERED in Fort Myers, Florida on this 5th day of November 2019.




Copies: All Parties of Record
